DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 5, line 5
	“the at least one top-level” should be changed to: -- at least one top-level --
2.	 In Claim 5, line 7
      “the topic” should be changed to: -- a topic --
3.	 In Claim 5, line 9
	“the weight values” should be changed to: -- the plurality of weight values --
4.	 In Claim 6, line 6
	“the top level topic” should be changed to: -- the at least one top level topic --
5.	 In Claim 9, line 2
	“the counts” should be changed to: -- the one or more path segment traversal counts --
6.	 In Claim 10, line 1
      “received text data” should be changed to: -- received conversation text data --
7.	 In Claim 15, line 3
	“a tangible, computer-readable memory device” should be changed to: -- a tangible, non-transitory computer-readable memory device --
8.	 In Claim 15, line 5
	“the tangible, computer-readable memory device” should be changed to: -- the tangible, non-transitory computer-readable memory device --
9.	 In Claim 15, lines 19-20
		“the identified dominant paths” should be changed to: -- the identified one or more dominant paths --
10.	 In Claim 16, lines 1-2
	“the conversation ontology” should be changed to: -- the at least one conversation ontology --
11.	 In Claim 17, line 4
	“a tangible, computer-readable memory device” should be changed to: -- a tangible, non-transitory computer-readable memory device --
12.	 In Claim 17, line 6
	“the tangible, computer-readable memory device” should be changed to: -- the tangible, non-transitory computer-readable memory device --
13.	 In Claim 17, lines 20-21
	“the identified dominant paths” should be changed to: -- the identified one or more dominant paths --
14.	 In Claim 18, line 1
	“Claim 18 wherein the conversation ontology” should be changed to: -- Claim 17 wherein the at least one conversation ontology --


Allowable Subject Matter
1.	Claims 1-18 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-18 uniquely identify the distinct features computer-based interlocutor understanding using classifying conversation segments. 
The closest prior art made of record is Jerram et al. (US 20140129418 A1) in combination with Fehr et al. (US 20150222752 A1).
The cited reference (Jerram) teaches wherein the apparatuses, methods and systems for a digital conversation management platform (“DCM-Platform”) transforms digital dialogue from consumers, client demands and, Internet search inputs via DCM-Platform components into tradable digital assets, and client needs based artificial intelligence campaign plan outputs. In one implementation, The DCM-Platform may capture and examine conversations between individuals and artificial intelligence conversation agents. These agents may be viewed as assets. One can measure the value and performance of these agents by assessing their performance and ability to generate revenue from prolonging conversations and/or ability to effect sales through conversations with individuals.
The cited reference (Fehr) teaches wherein systems, methods, and media for the application of funnel analysis using desktop analytics and textual analytics to map and analyze the flow of customer service interactions. In an example implementation, the method includes: defining at least one flow that is representative of a series of events comprising at least one speech event, at least one Data Processing Activity (DPA) event, and at least one Computer Telephone Integration (CTI) event; receiving customer service interaction data comprising communication data, DPA metadata, and CTI metadata; applying the at least one flow to the customer service interaction data; determining if the customer service interaction data meets the at least one flow; and producing an automated indication based upon the determination. 
The cited references fails to disclose receiving, by a computer processor, conversation text data containing one or more transcribed interlocutory conversations between two or more interlocutor devices; splitting, by a computer processor, the conversation text data into groups related to at least one conversation ontology using metadata associated with the conversation text data: identifying, by a computer processor, one or more dominant paths of conversational behavior between the groups according to the metadata, wherein each of the one or more dominant paths comprises a plurality of path segment traversals between conversation turns in the one or more transcribed interlocutory conversations; and creating, by a computer processor, a digital conversation model in a computer-readable memory device containing the conversation behaviors, the metadata, and the identified one or more dominant paths, wherein the computer-readable memory device is not a propagating signal per se. As a result and for these reasons, Examiner indicates Claims 1-18 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677